ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Manfred Beck on 02/12/2021.

Claim 4 is cancelled.	
Claims 1-3, 8-14 and 16-18 have been amended to:

1.	(Currently Amended) A 
	a combustion engine;
	a cooling system having a coolant pump, a main cooler, a heating heat exchanger, a bypass for bypassing said heating heat exchanger, a plurality of coolant channels in said combustion engine, and a regulating device with an actuator, the regulating device configured to regulate a 
	said regulating device including a first gate valve and a second gate valve, wherein said first gate valve is moved by said actuator, and said second gate valve is moved by said first gate valve, wherein a position of said second gate valve can be in an open position in which a first outlet of said regulating device is opened by said 
	said main cooler being configured to transfer heat from the coolant to ambient air solely in order to cool the coolant;
	said heating heat exchanger being configured to transfer heat from the coolant to ambient air in order to heat a motor vehicle interior;
	said regulating device, upon activation of said actuator in a given direction:
in a zero position of said regulating device, said regulating device preventing [[a]] coolant flow through a cylinder head and a cylinder housing of said combustion engine and permitting [[a]] coolant flow through said heating heat exchanger by orienting said second gate valve into the closed position;
in a first position of said regulating device, said regulating device permitting [[a]] coolant flow through said cylinder head of said combustion engine and said heating heat exchanger and preventing [[a]] coolant flow through said bypass and said main cooler after reaching a defined first limit value for the at least one local coolant temperature by orienting said second gate valve to said open position and by orienting said first gate valve to open a third outlet of said regulating device, which directs the coolant to the the coolant from said cylinder housing of said combustion engine, to close a fourth outlet of said regulating device, which directs the coolant to an the coolant to said bypass;
in a second position of said regulating device, said regulating device permitting [[a]] coolant flow through said cylinder head of said combustion engine, said heating heat exchanger, and said bypass and preventing [[a]] coolant flow through said main cooler after reaching a defined second limit value for the at least one local coolant temperature by orienting said first gate valve to open said fifth outlet of said regulating device; and
in a third position of said regulating device, said regulating device permitting [[a]] coolant flow through said cylinder head and said cylinder housing of said combustion engine, said heating heat exchanger, and said main cooler and preventing [[a]] coolant flow through said bypass after reaching at least one further defined limit value for the at least one local coolant temperature by orienting said first gate valve to open said fourth outlet of said regulating device, opening said first inlet of said regulating device and closing said fifth outlet of said regulating device.

2.	(Currently Amended) The wherein in the zero position of said regulating device, said regulating device is preventing [[a]] coolant flow through said combustion 

3.	(Currently Amended) The 
	said cooling system includes a direct coolant flow connection from said coolant pump to said heating heat exchanger;
	said direct coolant flow connection is configured such that [[a]] coolant flow from said coolant pump to said heating heat exchanger does not flow through any of plurality of coolant channels in said combustion engine; and
	said regulating device in at least one position selected from the group consisting of the first position, the second position, and the third position prevents [[a]] coolant flow through said direct coolant flow connection.

8.	(Currently Amended) The at least one of said plurality of coolant channels.

9.	(Currently Amended) The engine 

10.	(Currently Amended) The further including an electric motor, said coolant pump having a delivery element, said delivery element being drivable 

11.	(Currently Amended) The further including a transmission, said delivery element of said coolant pump being drivable 

12.	(Currently Amended) The the coolant by 

13.	(Currently Amended) The further including:
	power electronics connected to said electric motor; and
	said cooling system including a coolant pump drive cooling circuit, said coolant pump drive cooling circuit configured to circulate the coolant by the at least one of said electric motor and said power electronics.

14.	(Currently Amended) A motor vehicle comprising:
	a combustion engine for generating a propulsion drive power;
	a cooling system having a coolant pump, a main cooler, a heating heat exchanger, a bypass for bypassing said heating heat exchanger, a plurality of coolant channels in said combustion engine, and a regulating device with an actuator, the regulating device configured to regulate a 
	said regulating device including a first gate valve and a second gate valve, wherein said first gate valve is moved by said actuator, and said second gate valve is moved by said first gate valve, wherein a position of said second gate valve can be in an open position in which a first outlet of said regulating device is opened by said second gate valve and a second outlet of said regulating device is closed by said second gate valve, or a closed position in which said first outlet of said regulating device is closed by said second gate valve and said second outlet of said regulating device is opened by said second gate valve, wherein said first outlet of said regulating device directs the coolant to said combustion engine and said second outlet of said regulating device directs the coolant to an inlet of said heating heat exchanger;
	said main cooler being configured to transfer heat from the coolant to ambient air solely in order to cool the coolant;
an interior of the motor vehicle 
	said regulating device, upon activation of said actuator in a given direction:
in a zero position of said regulating device, said regulating device preventing [[a]] coolant flow through a cylinder head and a cylinder housing of said combustion engine and permitting [[a]] coolant flow through said heating heat exchanger by orienting said second gate valve into the closed position;
in a first position of said regulating device, said regulating device permitting [[a]] coolant flow through said cylinder head of said combustion engine and said heating heat exchanger and preventing [[a]] coolant flow through said bypass and said main cooler after reaching a defined first limit value for the at least one local coolant temperature by orienting said second gate valve to said open position and by orienting said first gate valve to open a third outlet of said regulating device, which directs the coolant to the the coolant from said cylinder housing of said combustion engine, to close a fourth outlet of said regulating device, which directs the coolant to an the coolant to said bypass;
in a second position of said regulating device, said regulating device permitting [[a]] coolant flow through said cylinder head of said combustion engine, said heating heat exchanger, and said bypass and preventing [[a]] coolant flow through said main cooler after reaching a defined second limit 
in a third position of said regulating device, said regulating device permitting [[a]] coolant flow through said cylinder head and said cylinder housing of said combustion engine, said heating heat exchanger, and said main cooler and preventing [[a]] coolant flow through said bypass after reaching at least one further defined limit value for the at least one local coolant temperature by orienting said first gate valve to open said fourth outlet of said regulating device, opening said first inlet of said regulating device and closing said fifth outlet of said regulating device.

16.	(Currently Amended) A method for operating a motor vehicle, the method comprising:
	providing a combustion engine, an electric propulsion drive, and a cooling system having a coolant pump, a main cooler, a heating heat exchanger, a bypass for bypassing the heating heat exchanger, a plurality of coolant channels in the combustion engine, and a regulating device with an actuator, the regulating device configured to regulate a an interior of the motor vehicle and the second gate valve is moved by the first gate valve, wherein a position of the second gate valve can be an open position in which a first outlet of the regulating device is opened by the second gate valve and a second outlet of the regulating device is closed by the second gate valve, or a closed position in which the first outlet of the regulating device is closed by the second gate valve and the second outlet of the regulating device is opened by the second gate valve, wherein the first outlet of the regulating device directs the coolant to the combustion engine and the second outlet of the regulating device directs the coolant to an inlet of the heating heat exchanger;
	permitting [[a]] coolant flow through a cylinder head of the combustion engine and the heating head exchanger and preventing [[a]] coolant flow through the bypass and the main cooler in a first position of the regulating device upon activating the actuator in a given direction after reaching a defined first limit value for the at least one local coolant temperature by orienting the second gate valve to the open position and by orienting the first gate valve to open a third outlet of the regulating device, which directs the coolant to the the coolant from a cylinder housing of the combustion engine, to close a fourth outlet of the regulating device, which directs the coolant to an the coolant to the bypass;
	permitting [[a]] coolant flow through the cylinder head of the combustion engine, the heating heat exchanger, and through the bypass and preventing [[a]] coolant flow through the main cooler in a second position of the regulating device after reaching a 
	permitting [[a]] coolant flow through the cylinder head and the cylinder housing of the combustion engine, the heating heat exchanger, and the main cooler and preventing [[a]] coolant flow through the bypass in a third position of the regulating device after reaching at least one further defined limit value for the at least one local coolant temperature by orienting the first gate valve to open the fourth outlet of the regulating device, opening the first inlet of the regulating device, and closing the fifth outlet of the regulating device;
	preventing [[a]] coolant flow through the cylinder head and the cylinder housing of the combustion engine and permitting [[a]] coolant flow through the heating heat exchanger in a zero position of the regulating device by orienting the second gate valve into the closed position; and
	holding the regulating device in the zero position when the combustion engine is not in operation 

17.	(Currently Amended) The method according to claim 16, further comprising: 
	providing a heating device, the heating device serving as a heat source for transferring heat energy to the coolant, and permitting [[a]] coolant flow through the heating device and through the heating heat exchanger and preventing [[a]] coolant flow 

18.	(Currently Amended) The method according to claim 16, further comprising: 
	providing a direct coolant flow connection from the coolant pump to the heating heat exchanger, the direct coolant flow connection being configured such that [[a]] coolant flow from the coolant pump to the heating heat exchanger does not flow through any of plurality of coolant channels in said combustion engine; and
	preventing [[a]] coolant flow through the direct coolant flow connection in at least one position of the regulating device selected from the group consisting of the first position, the second position, and the third position.

Reasons for Allowance
Claims 1-3 and 6-18 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach an engine cooling system that includes the particular regulating device configuration in combination with the other claim limitations [e.g., a regulating device defined by the first and second gate valves with respect to the specific heat exchangers and/or coolant channels].

The closest prior art of record concerning internal combustion engine cooling system flow regulating devices that utilize operatively cooperative first and second gate/lock/rotary valves so as to accordingly control coolant flow throughout a plurality of coolant channels is that of DE 102009010947 (Florian) [see paragraphs [0022], [0024] in conjunction with Fig. 1-6]. However, Florian fails to teach and/or suggest the specific heat exchangers, conduits, inlets/outlets, and/or portions of the internal combustion engine that correspond to the various positions of the flow regulating device claimed.
Notably, there is no reasonable way to combine and/or modify the prior art teachings in such a way that would not involve extensive modification(s) to the prior art inventions and/or going against the principle(s) of operation of the prior art inventions [e.g., such modification(s) would involve changing the intended/desired coolant flow regulating device functionality/profile of the prior art inventions].
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747